Citation Nr: 1755311	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-34 180	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a left wrist disorder.

6.  Entitlement to service connection for a right shoulder disorder. 

7.  Entitlement to service connection for a left shoulder disorder. 

8.  Entitlement to service connection for a right hip disorder. 

9.  Entitlement to service connection for a left hip disorder. 

10.  Entitlement to service connection for a neck disorder. 

11.  Entitlement to service connection for a degenerative bone disease. 

12.  Entitlement to service connection for an eye disorder.

13.  Entitlement to service connection for a lung disorder.

14.  Entitlement to service connection for a right knee disorder.

15.  Entitlement to service connection for a left knee disorder.

16.  Entitlement to service connection for a low back disorder.

17.  Entitlement to service connection for Reiter's syndrome.

18.  Entitlement to service connection for a chronic gastrointestinal disorder manifested by blood in the stool other than a post-operative lower abdomen scar.

19. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Cost Guard from August 1974 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2015 rating decision rendered by Department of Veterans Affairs (VA) Regional Offices (RO). Jurisdiction over the appeal was thereafter transferred to the RO in St. Louis, Missouri.

In November 2012, the Veteran testified at a video hearing before the undersigned. A transcript of that hearing has been associated with the claims file.  In February 2014, the Board remanded some of the above issues for additional development.

The claims of service connection for Reiter's syndrome and a chronic gastrointestinal disorder manifested by blood in the stool other than a post-operative lower abdomen scar as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2016, prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw his appeal as to the denial of his claims of service connection right foot, left foot disorder, left hand, right wrist, and left wrist disorders.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with right shoulder, left shoulder, right hip, left hip, neck, and eye disorders as well as a degenerative bone disease and a chronic gastrointestinal disorder manifested by blood in the stool other than a post-operative lower abdomen scar at any time during the pendency of the appeal.

3.  The preponderance of the evidence is against finding that a lung disorder was present in-service or that it is related to service.

4.  The preponderance of the evidence is against finding that a right knee disorder was present in-service, arthritis manifested to a compensable degree in the first post-service year, or that it is related to service.

5.  The preponderance of the evidence is against finding that a left knee disorder was present in-service, arthritis manifested to a compensable degree in the first post-service year, or that it is related to service.

6.  The preponderance of the evidence is against finding that a low back disorder was present in-service, arthritis manifested to a compensable degree in the first post-service year, or that it is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim of service connection for a right foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal as to the claim of service connection for a left foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal as to the claim of service connection for a left hand disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a substantive appeal as to the claim of service connection for a right wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal as to the claim of service connection for a left wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  A right shoulder disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  A left shoulder disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  A right hip disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

9.  A left hip disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

10.  A neck disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

11.  A degenerative bone disease was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

12.  An eye disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2016).

13.  A lung disorder was not incurred or aggravated during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

14.  A right knee disorder was not incurred or aggravated during military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

15.  A left knee disorder was not incurred nor aggravated during military service and it may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

16.  A low back disorder was not incurred or aggravated during military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in December 2016 the Veteran notified VA that he wanted to withdraw his appeal as to the denial of his claims of service connection right foot, left foot disorder, left hand, right wrist, and left wrist disorders.  VA received this withdrawal before the Board issued a decision.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

The Service Connection Claims

The Veteran asserts that his shoulder disorders, hip disorders, a neck disorder, and eye disorders as well as a degenerative bone disease as well as lung, knee, and low back disorders due to his military service to include due to being hit by an automobile in December of 1975 and fracturing his ribs.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a.  Refractive Error 

For purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Accordingly, to the extent that the Veteran is claiming service connection on a direct basis for the myopia/refractive error seen in his medical records, the Board finds that it may not be granted on a direct basis because refractive error of the eye is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

b.  Shoulders, Hips, Neck, Bone Disease, and Other Eye, Disorders 

A condition precedent for establishing service connection is the presence of a current disability.  In this regard, the Veteran's service treatment records and post-service records are negative for a diagnosis of shoulder, hip, neck, and other eye disorders as well as a degenerative bone disease.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the right and left hip, in reaching this conclusion the Board has not overlooked the December 1976 service treatment record that document the Veteran's complaints of pain but without any associated diagnosis.  However, because pain alone is not a disability the Board finds that the Veteran's complaints do not supply him the missing diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted).  

As to the left hip disorder, in reaching this conclusion the Board has also not overlooked the VA treatment records in which it was reported that the Veteran's X-rays findings and clinical history were "suggestive" of osteoarthritis of the left hip.  See, e.g., VA treatment records dated in March 2012, November 2014.  However, the Board finds that the word "suggestive" is insufficient to provide the clamant the missing diagnosis because it is too speculative and because the October 2009, March 2012, and November 2014 hips X-rays were negative with, in 2012, joint space was preserved with no significant degenerative changes, fracture, dislocation or other osseous abnormality.  See Obert v. Brown, 5 Vet. App. 30 (1993) (holding that while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, and that VA adjudicators should consider the words used in their proper context, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not" be related to service); Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

As to the eye disorder, in reaching this conclusion the Board has not overlooked the April 1976 hospitalization for a medical board evaluation in in which the Veteran reported experiencing decreased vision in the left eye since being hit by an automobile in December of 1975 and his December 1977 complained of spots in front of his eyes.  However, treatment records surrounding the accident, the subsequent service treatment records, the board evaluation, and the March 1978 separation examination are negative for a superimposed disease or injury that caused or worsened any myopia and/or any other eye disorder.  In this regard, in December 1977 his problems were linked to his earlier head trauma and not an eye disorder.  Likewise, and as reported above, the post-service record is negative for complaints, diagnoses, or treatment or a disorder of the eye that is recognized as a disability by VA.  Therefore, the Board finds that the Veteran's in-service complaints do not supply him the missing diagnosis.  

In reaching the above conclusion that the Veteran does not have diagnosis of shoulder, hip, neck, and other eye disorders as well as a degenerative bone disease, , the Board has also not overlooked his written statements to VA, his statements to his treating healthcare providers, and the lay claims from others about the claimant having problems with pain.  However, symptoms such as pain, are not disabilities for which service connection may be granted.  See Sanchez-Benitez.  Similarly, while the Veteran is competent to report on what he sees and feels and others are competent to report on what they see, including the Veteran having observable symptoms of possible right shoulder, left shoulder, right hip, left hip, neck, and eye disorders as well as a degenerative bone disease, the Board finds that they are not qualified to diagnose such disabilities because they do not have the required medical training.  See Davidson.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of right shoulder, left shoulder, right hip, left hip, neck, and other eye disorders as well as a degenerative bone disease at any time during the pendency of his appeal.  See Owens.  

Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board must conclude that entitlement to service connection for right shoulder, left shoulder, right hip, left hip, neck, and eye disorders as well as a degenerative bone disease must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.

c.  Lung, Knee, and Low Back Disorders 

As to a current disability, the post-service record shows the Veteran being diagnosed with chronic obstructive pulmonary disease (COPD), sleep apnea, left infrahilar bronchiectasis, right and left knee degenerative joint disease, and low back arthritis.  See, e.g., VA examinations dated May 2014, January 2016, September 2016, and February 2017.

As to service incurrence for a disease or injury incurred on active duty under 38 C.F.R. § 3.303(a), service treatment records dated in December 1975 documents the Veteran's complaints and treatment following being struck by an automobile.  His diagnoses at that time included rib and skull fractures as well as reduced taste and smell.  Additionally, December 1976 service treatment records document the Veteran's complaints and treatment for low back pain diagnosed as a possible strain and/or herniated nucleus pulposus.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of these disabilities because these symptoms come to him via his own senses.  See Davidson.  

However, the treatment records generated in connection with the Veteran's December 1975 accident are negative for complaints, diagnoses, or treatment for lung, knee, and low back injuries and/or diagnoses.  Likewise, the service treatment records before and after the December 1975 accident, including the April 1976, August 1976, and April 1977 medical board evaluations and the March 1978 separation examination, are negative for knee and/or low back injuries or complaints as well as negative for a diagnosis of lung, knee, and/or low back disorders.  In fact, the Veteran did not report a history of a knee or low back injury nor a problem with his lungs in April 1976, August 1976, April 1977, and March 1978.  Tellingly, the March 1978 separation examiner also specifically opined that the examination of the Veteran's lungs, lower extremities, and spine were normal.  See Colvin.  Furthermore, the Board finds that the Veteran is not competent to diagnose lung, knee, and low back disorders because these are complex medical questions and he does not have the required medical expertise.  See Davidson.  

Thus, the Board finds the most probative evidence to be the service treatment records, including the December 1975 treatment records generated at the time of the accident, the April 1976, August 1976, and April 1977 medical board evaluations, and the March 1978 separation examination, which do not show the Veteran injured his knees and/or low back and/or was diagnosed with lung, knee, and low back disorders while on active duty despite the earlier possible low back strain or herniated nucleus pulposus  See Owens.  Accordingly, the Board finds that service connection for lung, right knee, left knee, and low back disorders must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis of either knee and/or the low back in his first post-service year.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for these claims.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for lung, knee, and low back disorders based on continued symptoms since service, the Board finds that the length of time between the Veteran's separation from active duty in 1978 and his first being seen for lung, knee, and low back problems many years after service to be evidence against his claims.  Further, upon review of the claims file the Board finds that any lay accounts from the Veteran and other lay persons that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the December 1975 service treatment records generated after the accident, the April 1976, August 1976, and April 1977 medical board evaluations, and the March 1978 separation examination.  Likewise, these lay claims are contrary to what is found in the post-service treatment records, including the May 1978 VA examination, which is negative for a history and/or a diagnoses of any of the claimed disorders.  In fact, the May 1978 VA examiner specifically opined that the Veteran's respiratory system and the remainder of his musculoskeletal system (i.e., other than a post-operative scar) were normal.  

In these circumstances, the Board gives more credence and weight to the service treatment records, including the medical board evaluations and separation examination, which do not diagnose the claimed disorders in-service and the post-service records, including the contemporaneous VA examination, which do not report a history nor diagnose any of disorders until years after his separation from service.  See Owens, supra.  Therefore, the Board finds that service connection for lung, right knee, left knee, and low back disorders based on continued problems since service must be denied.  38 U.S.C.A. §§ 1110, 1131.

As for service connection for lung, knee, and low back disorders based on their initial documentation after service under 38 C.F.R. § 3.303(d), the January 2016, September 2016, and/or February 2017 VA examiners opined that these disabilities were not due to his military service.  Moreover, the Board finds that these VA medical opinions are the most credible medical evidence of record despite the January 1994 private treatment record that reported that the Veteran had acute upper respiratory infections since the in-service rib fractures in 1973 and the June 2008 treatment record that reported that his in-service splenectomy increased his susceptibility to lung infections because these other opinions are not supported any rationale.  See Colvin; Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In this regard, the Board notes that the January 2016 VA examiner opined that that the Veteran's lung disorder is not due to military service because the left infrahilar bronchiectasis seen on the June 2014 chest X-ray is unrelated to sleep apnea, a fractured rib in service, and is otherwise unrelated to service because there is no medical correlation between the post-service disorder and the events in-service.  

Likewise, January 2016 VA examiner opined that that the Veteran's knee disorders (degenerative joint disease) and low back disorder (arthritis and spurring) are unrelated to service, included the rib fracture, because they are due to the natural aging process.  

Similarly, the September 2016 VA examiner opined that that neither of the Veteran's lung disorders (i.e., COPD and sleep apnea) is related to service for the following reasons:

The veteran's chronic conditions affecting the lungs are COPD and Obstructive Sleep Apnea (OSA). There are no other chronic conditions present based on the current history and physical examination and a review of the available medical records including recent VA primary care provider records. The veteran himself denies any history of sleep apnea symptoms or COPD symptoms during military service either before or after the accident in service in 1975, or in the years following service until long after his separation from the Coast Guard. His service treatment records and other available medical records are negative for OSA or COPD symptoms during service or in the years immediately following military service. His examination of May 1978 was negative for any findings of any respiratory conditions.

He later went on to develop significant risk factors for sleep apnea following service including obesity and neck enlargement and issues with his throat/tonsils and aging, and again these are all unrelated to military service. Based on the available medical records and imaging results, his COPD had an onset in the 2000's. His prior history of smoking likely contributed to this as one of his risk factors but this was not exclusive to his military service and there is no evidence that he began to have COPD develop during service. He worked in a steel factory and construction, two occupations with exposures often affecting the lungs as well. He sustained rib fractures to the left side of his chest which healed and this is not a cause of any current respiratory condition (which if he had, would be expected to be seen in the area of the fractures and not bilaterally and diffusely as his COPD findings have been described). There is also no relation of either of his two current respiratory conditions being related to his skull fracture or spleen removal. There is no evidence that he has had depressed or otherwise altered respiratory function due to brain damage or any chronic or current impact on the lungs from the spleen removal

For these reasons, in my opinion it is less likely than not that the veteran has any chronic condition affecting the lungs which had its onset during service or which is attributed to the accident in service in 1975 including disabilities sustained in the accident to include rib fractures, skull.
 
Thereafter, in the February 2017 the VA examiner opined that neither the Veteran's knee or low back disorders are related to the 1975 accident or any other event in service because he notified the examiner that he did not have a problem with low back pain until 1990 and knee pain until 2006, over 20 years after service, and therefore the medical records do not establish in service chronicity.   

As to any lay claims from the Veteran and others that lung, knee, and low back disorders were caused by his military service, the Board finds that diagnosing pulmonary and musculoskeletal disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since lay persons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities were caused by service are not competent evidence.  Jandreau.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's lung, right knee, left knee, and low back disorders were not caused by his military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Owens, supra.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  

ORDER

The appeal of the denial of the claim of service connection for a right foot disorder is dismissed.

The appeal of the denial of the claim of service connection for a left foot disorder is dismissed.

The appeal of the denial of the claim of service connection for a left hand disorder is dismissed.

The appeal of the denial of the claim of service connection for a right wrist disorder is dismissed.

The appeal of the denial of the claim of service connection for a left wrist disorder is dismissed.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied. 

Service connection for a neck disorder is denied. 

Service connection for a degenerative bone disease is denied. 

Service connection for an eye disorder is denied.

Service connection for a lung disorder is denied.

Service connection for s right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a low back disability is denied.


REMAND

As to the claim of service connection for Reiter's syndrome, since 2007 private and VA treatment records show the Veteran being diagnosed with Reiter's syndrome.  See, e.g., Dr. Zawalski record dated in July 2008; VA treatment records dated in September 2009.  However, VA treatment records also report that the Veteran's symptoms are more consistent with osteoarthritis than Reiter's syndrome.  See, e.g., VA treatment records dated in October 2009, December 2009, and February 2010.  Furthermore, the May 2014 and January 2016 examiners both opined that the Veteran did not meet the criteria for a diagnosis.  The requirement of a current disability, however, is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" which in this case dates back to 2007.  See McClain.  Therefore, the Board finds that another remand is required to obtain a needed medical opinion as to whether the Veteran actually had a credible diagnosis of Reiter's syndrome since 2007 which resolved or the earlier diagnoses were in error.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also finds that if the post-remand examiner opines that there was no error in the earlier diagnosis of Reiter's syndrome, an opinion is needed as to the origins of the Veteran's Reiter's syndrome even though it resolved during the pendency of that claim.  Id.

As to the claim for a TDIU, the Board finds that it must be remanded to provide the Veteran with contemporaneous VA examinations to ascertain the current severity of his service connected disabilities, to include any residual psychiatric (including any psychosomatic gastrointestinal problems), neurological, and traumatic brain injury (TBI) impairment caused by these disabilities and their impact on employability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

As to the claim of service connection for chronic gastrointestinal disorder manifested by blood in the stool other than a post-operative lower abdomen scar the Board finds this claim must be remanded because it is inextricably intertwined with the above claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records and VA treatment records.

2.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the observable in-service and post-service problems caused by Reiter's syndrome as well as any residual psychiatric (including any psychosomatic gastrointestinal problems), neurological, and TBI impairment caused by all of his service connected disabilities to include there impact on employability.  Provide them a reasonable time to submit this evidence. 

3.  Schedule the Veteran for a Reiter's syndrome VA examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, if needed, the examiner should provide answers to the following questions:

i.  Are the earlier diagnoses of Reiter's syndrome seen in the post-2007 record erroneous?

ii.  Did the Veteran have a credible diagnosis of Reiter's syndrome at any time since 2007 which has since resolved?

iii.   If during the pendency of that appeal the Veteran had a credible diagnosis of Reiter's syndrome that has since resolved, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

In providing the requested opinions, the examiner should comment on the diagnosis of Reiter's syndrome seen in the post-2007 record as well as the opinions by the May 2014 and January 2016 VA examiners that the Veteran did not meet the criteria for a diagnosis of Reiter's syndrome.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay claims regarding observable symptoms of Reiter's syndrome.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for VA examinations to ascertain the current severity of all of his service-connected disabilities including all residual psychiatric (including any psychosymatic and/or gastrointestinal problems), neurological, and TBI impairment caused by all of the Veteran's service-connected disabilities and their impact on employability.  The claims folder must be made available to and reviewed by the examiner.  

5.  Then readjudicate the appeal.  As to the TDIU claim, this adjudication should consider all residual psychiatric (including any psychosomatic and/or gastrointestinal problems), neurological, and TBI impairment caused by all of the Veteran's service connected disabilities and their impact on employability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives the Veteran notice of all the evidence added to the record since the February 2017 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


